Title: To Alexander Hamilton from Ebenezer Stevens, 2 October 1799
From: Stevens, Ebenezer
To: Hamilton, Alexander


          
            October 2, 1799
          
          Eben. Stevens Agent for the War Department has the honor of laying before Major General Hamilton the following estimate of Carpenters tools necessary for hutting a Regiment. vizt.
          
            
             
              Three wood axes to each Company—
              30
            
            
              
              For the field & Staff—
              20
            
            
             
              Two cross cut saws & ten hand saws—
              12
            
            
             
              Six In. Augers
            
            
             
              Six hammers
            
            
             
              Twelve Masons trowels
            
            
             
              Two doz board nail gimblets
            
            
              Six Carpenters Adzes
            
            
              
              Two broad axes
            
            
              
              A Set of Carpenters planes to consist — one Jack & one smoothing plane
            
            
          
          The above articles to be deliverd to the quarter Master of the regiment, who must acco’t with the Quart. Master General for the same, after the regiment is hutted.
          
            Octor. 2. 1799
          
          
            about 1 doz sqares of 10 by 6 window glass will be necessary for each Officers hut.
          
        